United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
DEPARTMENT OF THE NAVY, SUPERVISOR
OF SHIPBUILDING, CONVERSION &
REPAIR, Newport News, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1146
Issued: August 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 15, 2018 appellant filed a timely appeal from a March 15, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 15, 2018 decision, OWCP received additional evidence. Appellant
also submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: “The Board’s
review of a case is limited to the evidence in the case record that was before OWCP at the time of its final
decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R.
§ 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish that his left knee
condition was causally related to the accepted October 12, 2017 employment incident.
FACTUAL HISTORY
On November 9, 2017 appellant, then a 43-year-old quality assurance specialist, filed a
traumatic injury claim (Form CA-1) alleging that on October 12, 2017 he felt his left knee pop and
experienced immediate pain when he stepped into a hole walking on uneven pavement while in
the performance of duty. He did not stop work.
A witness statement from D.P. indicated that he was walking with appellant and observed
appellant step on uneven pavement and start to complain about his knee.
By development letter dated November 13, 2017, OWCP informed him that additional
evidence was needed to establish his claim. It requested that he respond to an attached
development questionnaire and provide medical evidence to establish that he sustained a diagnosed
condition as a result of the alleged incident. OWCP afforded appellant 30 days to submit the
necessary evidence.
Appellant received medical treatment from Dr. Anthony T. Carter. In a November 8, 2017
report, Dr. Carter related that appellant was examined for complaints of left knee pain. He noted
a date of injury of October 12, 2017 and diagnosed left knee pain.
In a November 21, 2017 attending physician’s report (Form CA-20), Dr. Carter noted a
date of injury of October 12, 2017. He reported the history of injury as “patient was walking near
a dry dock and slipped in a hole twisting his knee.” Dr. Carter noted that appellant had a
preexisting injury of left chondromalacia of the patella. He diagnosed acute tear of the medial
meniscus and related that a magnetic resonance imaging (MRI) scan was needed to confirm the
diagnosis. Dr. Carter checked a box marked “yes” indicating that the diagnosed condition was
caused or aggravated by the employment activity and noted: “based on the mechanism of injury.”
A November 29, 2017 left knee MRI scan demonstrated mild patellar chondromalacia,
mild chondromalacia changes of the femoral trochlea, and small joint effusion without significant
Baker’s cyst. It also demonstrated intact anterior cruciate ligament (ACL), although thickened
with intrasubstance signal hyperintensity seen within it.
In a December 6, 2017 report, Dr. Carter observed moderate localized tenderness in the
medial joint line, but no swelling. McMurray’s test was positive and range of motion was active.
Dr. Carter indicated that x-rays of the left knee showed no soft tissue abnormalities. He explained
that, based on his examination, he suspected that appellant may have suffered an acute tear of the
medial meniscus. Dr. Carter diagnosed chondromalacia patella, acute tear of the medial meniscus,
and ACL tear. He also completed a Form CA-20 and noted that appellant had preexisting injury
of chondromalacia of the left patella. Dr. Carter checked a box marked “yes,” indicating that
appellant’s condition was caused or aggravated by his employment. He recommended surgery for
ACL reconstruction.

2

On December 7, 2017 OWCP received appellant’s response to its development letter.
Appellant described that on October 12, 2017 he suffered an injury at work when he was walking
on uneven pavement near dry-dock 11 and stepped into a hole. He explained that he felt a pop and
immediate pain in his left knee. Appellant related that his job required him to walk to various
locations throughout the shipyard. He noted that he had no previous injury or trauma to either of
his knees. Appellant explained that he immediately reported the injury to his supervisor, but
declined medical treatment because he wanted to see how his left knee would feel later. He
reported that on November 2, 2017 he was still experiencing pain and instability and sought
medical treatment from Dr. Carter.
By decision dated December 13, 2017, OWCP denied appellant’s claim. It accepted that
the October 12, 2017 incident occurred and left knee condition was diagnosed, but denied his
claim, finding that the medical evidence of record was insufficient to establish that his diagnosed
left knee condition was causally related to the accepted incident.
On March 5, 2018 appellant requested reconsideration. He described how on October 12,
2017 he heard a pop and felt immediate pain in his left knee when he was walking near dry-dock
11 at work. Appellant discussed the medical treatment he sought and noted that on December 6,
2017 he was diagnosed with an ACL tear. He related that he had surgery on January 19, 2018.
Appellant indicated that he was attaching a copy of a letter from Dr. Carter, which supported that
his injury occurred while he performed his duties. He asserted that Dr. Carter’s letter substantiated
the causal relationship between appellant’s injury and his work.
OWCP received a letter dated February 12, 2018 by Dr. Carter who indicated that appellant
presented to him on November 8, 2017 for complaints of left knee pain. Dr. Carter explained that
at the time of his initial examination he suspected that appellant had suffered a left ACL tear. He
reported that appellant underwent surgery on January 19, 2018, which confirmed the diagnosis of
an ACL tear. Dr. Carter noted that appellant was undergoing physical therapy and making good
progress. He opined that appellant “sustained a left ACL tear on October 12, 2017 when he
stepped in a hole and felt a pop in his left knee.”
By decision dated March 15, 2018, OWCP denied modification of the December 13, 2017
decision. It found that Dr. Carter’s new medical report failed to explain how appellant sustained
a left knee injury as a result of the accepted October 12, 2017 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
3

Supra note 1.

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

3

the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
In order to determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established.7
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.8 Second, the employee must submit evidence, generally
only in the form of probative medical evidence, to establish that the employment incident caused
a personal injury.9
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence.10 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factor(s) identified by the employee.11 The weight of the medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
analysis manifested, and the medical rationale expressed in support of the physician’s opinion.12
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.13

5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

D.B., Docket No. 18-1348 (issued January 4, 2019); S.P., 59 ECAB 184 (2007).

8

D.S., Docket No. 17-1422 (issued November 9, 2017); Bonnie A. Contreras, 57 ECAB 364 (2006).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB
354 (1989).
10

See S.A., Docket No. 18-0399 (issued October 16, 2018); see also Robert G. Morris, 48 ECAB 238 (1996).

11

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345 (1989).
12

James Mack, 43 ECAB 321 (1991).

13
J.F., Docket No. 19-0456 (issued July 12, 2019); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3e (January 2013).

4

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish causal
relationship between his left knee condition and the accepted October 12, 2017 employment
incident.
Appellant submitted several reports and letters by Dr. Carter dated November 8, 2017 to
February 12, 2018. In his initial report, Dr. Carter noted an October 12, 2017 date of injury and
diagnosed left knee pain. In a December 6, 2017 report, he observed moderate localized tenderness
in the medial joint line. McMurray’s test was positive. Dr. Carter diagnosed chondromalacia
patella, acute tear of the medial meniscus, and ACL tear. In a February 12, 2018 letter, he also
opined that appellant “sustained a left anterior cruciate ligament tear on October 12, 2017, when
he stepped in a hole and felt a pop in his left knee.”
Although Dr. Carter’s reports contain an affirmative opinion on causal relationship, the
Board finds that they do not contain sufficient medical rationale explaining how stepping into a
hole, while walking on uneven pavement at work, caused or contributed to appellant’s left knee
condition. The Board has found that medical evidence that states a conclusion, but does not offer
any rationalized medical explanation regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.14 Because Dr. Carter did not provide a reasoned
opinion explaining how the October 12, 2017 employment incident caused or contributed to
appellant’s left knee condition, his reports are insufficient to establish his claim. The need for
rationalized medical opinion evidence is particularly important in this case since appellant had
preexisting left knee chondromalacia of the patella.15
Dr. Carter also completed CA-20 forms dated November 21 and December 6, 2017.
Dr. Carter indicated that appellant had a preexisting injury of left chondromalacia of the patella.
He diagnosed acute medial meniscus tear, chondromalacia patella, and ACL tear. Dr. Carter
checked a box marked “yes” indicating that the diagnosed condition was caused or aggravated by
the employment activity and noted: “based on the mechanism of injury.” As Dr. Carter did not
provide medical rationale explaining the causal relationship between appellant’s diagnosed left
knee conditions and the accepted October 12, 2017 employment incident, these form reports are
insufficient to establish his claim.16
The November 29, 2017 left knee MRI scan demonstrated mild patellar chondromalacia,
mild chondromalacia changes of the femoral trochlea, and a small joint effusion without significant
Baker’s cyst. The Board has held that diagnostic reports that do not offer any opinion regarding
the cause of an employee’s condition lack probative value on the issue of causal relationship.17
For this reason, this evidence is not sufficient to meet his burden of proof.

14

J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

15

See supra note 13.

16

K.T., Docket No. 15-1758 (issued May 24, 2016).

17

See J.F., Docket No. 19-0456 (issued July 12, 2019).

5

In order to obtain benefits under FECA an employee has the burden of proof to establish
the essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence.18 Because appellant has failed to provide such evidence demonstrating that his
diagnosed left knee condition was causally related to the accepted October 12, 2017 employment
incident, he has not met his burden of proof to establish his traumatic injury claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his left knee
condition was causally related to the accepted October 12, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 15, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 12, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

Supra note 5.

6

